17‐756‐cv                                                            
Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l Ass’n 




                                          In the
              United States Court of Appeals
                            for the Second Circuit
                                                           
 
 
                          AUGUST TERM 2017 
                                       
                             No. 17‐756‐cv 
                                       
          NATIONAL CREDIT UNION ADMINISTRATION BOARD,  
  as Liquidating Agent of U.S. Central Federal Credit Union, Western 
 Corporate Federal Credit Union, Members United Corporate Federal 
     Credit Union, Southwest Corporate Federal Credit Union, and 
             Constitution Corporate Federal Credit Union,  
           NATIONAL CREDIT UNION ADMINISTRATION BOARD  
                     on Behalf of the NGN Trusts,  
                GRAEME W. BUSH, as Separate Trustee, 
                          Plaintiffs‐Appellants, 
 
                                     v. 
 
                  U.S. BANK NATIONAL ASSOCIATION,  
              BANK OF AMERICA, NATIONAL ASSOCIATION, 
                         Defendants‐Appellees, 
                                       
              NCUA GUARANTEED NOTES TRUST 2010‐R1,  
              NCUA GUARANTEED NOTES TRUST 2010‐R2,  
              NCUA GUARANTEED NOTES TRUST 2010‐R3,  
              NCUA GUARANTEED NOTES TRUST 2011‐R1,  
              NCUA GUARANTEED NOTES TRUST 2011‐R2,  
                NCUA GUARANTEED NOTES TRUST 2011‐R3,  
                NCUA GUARANTEED NOTES TRUST 2011‐R4,  
                NCUA GUARANTEED NOTES TRUST 2011‐R5,  
                NCUA GUARANTEED NOTES TRUST 2011‐R6,  
               NCUA GUARANTEED NOTES TRUST 2011‐M1, 
                            Nominal Defendants. 
                                      
                                             
                                      
              On Appeal from the United States District Court 
                  for the Southern District of New York. 
                                             
 
                           ARGUED: MARCH 8, 2018 
                           DECIDED: AUGUST 2, 2018 
                                            
 
Before: CABRANES and CARNEY, Circuit Judges, and CAPRONI, District 
Judge.*

                                                  

          The Plaintiff‐Appellant National Credit Union Administration 
Board manages the National Credit Union Administration (together, 
“NCUA”), an independent federal agency responsible for regulating 
and  insuring  federal  credit  unions.  In  2009  and  2010,  NCUA 
liquidated five corporate credit unions and succeeded to ownership 
of  their  assets.  These  assets  included  certificates  they  held  in 


          Judge Valerie Caproni, of the United States District Court for the Southern 
          *

District of New York, sitting by designation. 




                                          2 
residential  mortgage‐backed  securities  trusts  (“RMBS  Trusts”). 
NCUA  then  entered  into  a  series  of  agreements  to  resecuritize  the 
certificates and transferred most of the certificates into newly created 
and independent statutory trusts. 

      In  late  2014  and  early 2015,  NCUA  brought  contractual, 
common law, and statutory claims against the trustees of the RMBS 
Trusts, Defendants‐Appellees U.S. Bank National Association (“U.S. 
Bank”)  and  Bank  of  America,  National  Association  (“Bank  of 
America”; jointly, “Defendants”). Where NCUA had placed an RMBS 
Trust certificate into a statutory trust, it brought derivative claims on 
behalf of the statutory trust.  

      The  United  States  District  Court  for  the  Southern  District  of 
New York (Katherine B. Forrest, Judge) twice dismissed the derivative 
claims. The District Court subsequently denied NCUA’s motion for 
leave to supplement its Second Amended Complaint. Judgment was 
entered on March 16, 2017.  

      On  appeal,  NCUA  argues  that  the  District  Court 
(1) erroneously determined that NCUA lacks derivative standing and 
(2) abused its discretion when it denied NCUA’s motion for leave to 
supplement  the  Second  Amended  Complaint.  Following  the  plain 
language of the contracts under which NCUA transferred the RMBS 
Trust certificates, we conclude that the District Court correctly found 
that NCUA lacks derivative standing to bring claims based on those 
certificates. We also conclude that the District Court did not abuse its 
discretion when it denied NCUA’s motion for leave to supplement. 




                                     3 
    Accordingly, we AFFIRM the District Court’s judgment. 

                                        

                     DAVID C. FREDERICK, Kellogg, Hansen, 
                     Todd, Figel & Frederick, P.L.L.C., 
                     Washington, DC (Scott K. Attaway and 
                     Frederick Gaston Hall, Kellogg, Hansen, 
                     Todd, Figel & Frederick, P.L.L.C., 
                     Washington, DC; and George A. Zelcs and 
                     John A. Libra, Korein Tillery LLC, Chicago, 
                     IL, on the brief), for Plaintiffs‐Appellants. 

                     FRED A. ROWLEY, Munger, Tolles & Olson 
                     LLP, Los Angeles, CA (James C. Rutten, 
                     Jacob S. Kreilkamp, Wesley T.L. Burrell, 
                     and Adam P. Barry, Munger, Tolles & 
                     Olson LLP, Los Angeles, CA; David F. 
                     Graham, Sidley Austin LLP, Chicago, IL; 
                     and Isaac S. Greaney and Daniel Gimmel, 
                     Sidley Austin LLP, New York, NY, on the 
                     brief), for Defendant‐Appellee Bank of America, 
                     National Association. 

                     David F. Adler, Louis A. Chaiten, and 
                     Amanda R. Parker, Jones Day, Cleveland, 
                     OH, for Defendant‐Appellee U.S. Bank 
                     National Association. 




                               4 
                                             

JOSÉ A. CABRANES, Circuit Judge: 

      The Plaintiff‐Appellant National Credit Union Administration 
Board manages the National Credit Union Administration (together, 
“NCUA”), an independent federal agency responsible for regulating 
and  insuring  federal  credit  unions.  In  2009  and  2010,  NCUA 
liquidated five corporate credit unions and succeeded to their assets, 
including  certificates  they  held  in  residential  mortgage‐backed 
securities trusts (“RMBS Trusts”). NCUA then entered into a series of 
agreements to resecuritize the certificates and transferred most of the 
certificates into newly created and independent statutory trusts. 

      In  late  2014  and  early  2015,  NCUA  brought  contractual, 
common law, and statutory claims against the trustees of the RMBS 
Trusts, Defendants‐Appellees U.S. Bank National Association (“U.S. 
Bank”)  and  Bank  of  America,  National  Association  (“Bank  of 
America”; jointly, “Defendants”). Where NCUA had placed an RMBS 
Trust certificate into a statutory trust, it brought derivative claims on 
behalf of the statutory trust.  

      The  United  States  District  Court  for  the  Southern  District  of 
New York (Katherine B. Forrest, Judge) twice dismissed the derivative 
claims. The District Court subsequently denied NCUA’s motion for 
leave to supplement its Second Amended Complaint. Judgment was 
entered on March 16, 2017.  




                                     5 
        On  appeal,  NCUA  argues  that  the  District  Court 
(1) erroneously determined that NCUA lacks derivative standing and 
(2) abused its discretion when it denied NCUA’s motion for leave to 
supplement  the  Second  Amended  Complaint.  Following  the  plain 
language of the contracts under which NCUA transferred the RMBS 
Trust certificates, we conclude that the District Court correctly found 
that NCUA lacks derivative standing to bring claims based on those 
certificates. We also conclude that the District Court did not abuse its 
discretion when it denied NCUA’s motion for leave to supplement. 

        Accordingly, we AFFIRM the District Court’s judgment. 

                               I.       BACKGROUND1 

        A. Overview of NCUA 

        NCUA  is  an  independent  federal  agency  managed  by  the 
NCUA  Board.2  It  is  responsible  for,  among  other  things,  chartering 
and  regulating  federal  credit  unions,  and  operating  and  managing 
credit  union  insurance  and  stabilization  funds.  Two  of  NCUA’s 
capacities are relevant here: (1) to act as liquidating agent for failing 
or failed credit unions (“NCUA Liquidating Agent”), and (2) to act as 


        1 On review of a District Court’s decision granting a motion to dismiss, we 
take as true the facts set forth in the complaint. Horowitz v. 148 S. Emerson Assocs. 
LLC,  888  F.3d  13,  16 n.1  (2d  Cir.  2018).  The  facts  recited  in  this  section are  thus 
stated  as  alleged  in  NCUA’s  Second  Amended  Complaint  and  the  documents 
attached to it. 
        2 12 U.S.C. § 1752a(a). 




                                               6 
guarantor  of  debts  (“NCUA  Guarantor”).  In  this  litigation  NCUA 
alleges  that  these  are  “distinct  capacit[ies],”3  and  in  other  litigation 
NCUA  has  represented  that  they  are  “separate  legal  entit[ies].”4 
Where appropriate, we distinguish between these two “capacities” or 
“entities.” 

       NCUA  Liquidating  Agent.  When  an  insured  credit  union  is  in 
danger  of  failing,  NCUA  Liquidating  Agent  may  close  the  credit 
union and appoint itself liquidating agent.5 Upon liquidation, NCUA 
Liquidating  Agent  “succeed[s]  to  .  .  .  all  rights,  titles,  powers,  and 
privileges  of  the  credit  union,  and  of  any  member,  accountholder, 
officer, or director of such credit union with respect to the credit union 
and  the  assets  of  the  credit  union.”6  NCUA  Liquidating  Agent 
thereafter  can  “collect  all  obligations  and  money  due  the  credit 
union,”7 and may “realize upon the assets of the credit union.”8 


       3 Second Am. Verified Derivative Compl. (“SAC”) at 6, Nat’l Credit Union 
Admin. Bd. v. U.S. Bank Nat’l Ass’n, No. 1:14‐cv‐9928 (S.D.N.Y. July 17, 2015), ECF 
No. 92 (“Second Amended Complaint”). 
       4 Reply Mem. of Law to Pls.’ Obj. to Mot. to Substitute the National Credit 
Union Administration Board, as Liquidating Agent for the New London Security 
Federal Credit Union, in Place of Pls. at 4–5, Goldblatt v. Wells Fargo Advisors LLC, 
No. 3:10‐cv‐924 (D. Conn. Jan. 18, 2011), ECF No. 76. 
       5 See 12 U.S.C. § 1787(a)(1)(A). 
       6 12 U.S.C. § 1787(b)(2)(A)(i). 
       7 12 U.S.C. § 1787(b)(2)(B)(ii). 
       8 12 U.S.C. § 1787(b)(2)(E). 




                                           7 
       NCUA  Guarantor.  NCUA  Guarantor  acts  as  an  agency  of  the 
executive  branch,  and  can  provide  a  guarantee,  backed  by  the  full 
faith and credit of the United States, of the timely repayment of debts.  

       B. NCUA Liquidates Credit Unions and Succeeds to Certificates in 
            Residential Mortgage‐Backed Securities Trusts 

       In 2009 and 2010, NCUA Liquidating Agent placed five failing 
corporate  credit  unions  (jointly,  “the  CCUs”)  into  conservatorship 
and  involuntary  liquidation.9  At  the  time  of  their  liquidation,  the 
CCUs  held  investment  securities,  commercial mortgages,  and  other 
“securitized”  assets10  (the  “Legacy  Assets”).  Those  Legacy  Assets 
included  certificates  in  ninety‐eight  residential  mortgage‐backed 
securities  trusts  (“RMBS  Trusts”).  Each  RMBS  Trust  consisted  of 
hundreds of individual residential mortgage loans that were pooled 
together  and  securitized  to  investors.  The  RMBS  Trust  certificates 
entitled  the  CCUs  to  fixed  principal  and  interest  payments,  which 
derived  from  the  income  streams  generated  as  borrowers  made 
monthly  payments  on  the  mortgage  loans  in  the  RMBS  Trusts.  The 



       9  The  five  CCUs  were  U.S.  Central  Federal  Credit  Union,  Western 
Corporate  Federal  Credit  Union,  Members  United  Corporate  Federal  Credit 
Union,  Southwest  Corporate  Federal  Credit  Union,  and  Constitution  Corporate 
Federal Credit Union. 
       10   Securitization  is  the  process  of  converting  assets  “into  negotiable 
securities  for  resale  in  the  financial  market,  allowing  the  issuing  financial 
institution to remove assets from its books, and thereby improve its capital ratio 
and liquidity, and to make new loans with the security proceeds if it so chooses.” 
Securitize, Black’s Law Dictionary (10th ed. 2014). 




                                          8 
CCUs purchased the certificates at a combined original face value of 
approximately $6.8 billion. 

      On  liquidation,  NCUA  Liquidating  Agent  succeeded  to  the 
Legacy  Assets,  including  the  certificates  in  the  ninety‐eight  RMBS 
Trusts. NCUA Liquidating Agent also succeeded to any claims that 
the CCUs had as certificateholders in the RMBS Trusts. 

      C. NCUA’s Resecuritization of the RMBS Trust Certificates 

      In 2010, the NCUA Board created the NCUA Guaranteed Notes 
(“NGNs”)  Program to  liquidate  and resecuritize  the  Legacy Assets. 
Under  the  program,  NCUA  Liquidating  Agent  transferred  certain 
Legacy  Assets,  including  most  of  the  RMBS  Trust  certificates,  into 
trusts  (the  “NGN  Trusts”).  The  NGN  Trusts  then  issued 
approximately $28.3 billion in NGNs, holders of which would receive 
payment  from  the  Legacy  Assets’  cash  flows.  NCUA  Guarantor 
provided  a  guaranty  of  the  timely  repayment  of  all  principal  and 
interest to the investors in the NGNs. 

       Each NGN Trust issued the NGNs pursuant to a set of three 
key agreements (“Agreements”): (1) an NGN Trust Agreement, (2) an 




                                     9 
NGN Indenture Agreement, and (3) an NGN Guaranty Agreement.11 
The NGN Agreements12 were executed on the same day.13 

             1. NGN Trust Agreements 

        The NGN Trust Agreements established each NGN Trust as “a 
‘statutory trust’ under the Delaware Statutory Trust Act,”14 and are 
governed by Delaware law.15 As Delaware statutory trusts, the NGN 
Trusts  are  “separate  legal  entit[ies].”16  The  Trust  Agreements 
appointed  Wells  Fargo  Delaware  Trust  Company,  N.A.  (“Wells 




        11 Each NGN Trust entered into its own separate NGN Agreements. In its 
Second  Amended  Complaint,  NCUA  represented  that  the  sets  of  NGN 
Agreements  “are  substantially  similar”  to  one  another,  and  attached 
“[r]epresentative examples.” Second Amended Complaint at 9 n.4. Because those 
documents were incorporated by reference into the complaint, we may consider 
them when reviewing the District Court’s decision here. DiFolco v. MSNBC Cable 
L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). 

         In  this  opinion,  we  use  the  following  pairs  of  terms  interchangeably: 
        12

“NGN  Agreements”  and  “Agreements”;  “NGN  Trust  Agreements”  and  “Trust 
Agreements”; “NGN Indenture Agreements” and “Indenture Agreements”; and 
“NGN Guaranty Agreements” and “Guaranty Agreements.” 

          Opinion  &  Order  at  8,  Nat’l  Credit  Union  Admin.  Bd.  v.  U.S.  Bank  Nat’l 
        13

Ass’n, No. 1:14‐cv‐9928 (S.D.N.Y. Feb. 25, 2016), ECF No. 120 (“May 2015 Order”). 

          SAC, Ex. C at 4, § 2.06, id., No. 1:14‐cv‐9928 (S.D.N.Y. July 17, 2015), ECF 
        14

No. 92‐3 (“Trust Agreement”). 
        15 Id. at 34, § 10.13. 
        16 Del. Code Ann. tit. 12, § 3801(g). 




                                             10 
Fargo”)  as  Owner  Trustee.17  NCUA  Liquidating  Agent  was 
designated the “Seller.”18 

       In  the  Trust  Agreements’  Conveyance  Clause,  NCUA 
Liquidating  Agent  (or  “Seller”)  agreed  to  “contribute,  transfer, 
convey and assign to, and deposit with, the [NGN] Trust[s], without 
recourse,  all  of  [NCUA’s]  right,  title  and  interest  in  and  to  the . . . 
Trust  Estate,”  which  included  RMBS  Trust  certificates.19  The  Trust 
Agreements further provided that the conveyance “is absolute and is 
intended by the parties, other than for federal, state and local income 
and franchise tax purposes, to constitute a sale . . . to the Trust.”20 

       In  exchange,  NCUA  Liquidating  Agent  received  Notes21  and 
Owner Trust Certificates in the Trust Estate.22 Wells Fargo, as Owner 
Trustee, agreed to “hold the Trust Estate . . . in trust for the exclusive 




       17 Trust Agreement at 4, § 2.04. 
       18 Id. at 1, para. 1.  
       19  Id. at 8, § 3.01. The NCUA Board nevertheless allegedly retained some 
interests not relevant here. See Appellants’ Opening Br. 8 n.5. 
       20 Trust Agreement at 6, § 2.14(b). 

         NCUA Guarantor provided a guarantee of the timely repayment of these 
       21

Notes, making them NCUA Guaranteed Notes, or “NGNs.” See post note 37 and 
accompanying text. 
       22 Trust Agreement at 8, § 3.01.  




                                            11 
use  and  benefit  of  all  present  and  future  Certificateholders  of  the 
Trust Estate.”23 

        The Notes, which were subsequently sold to investors, entitle 
the  investors  to  cash  flows  from  the  Trust  Estate.  The  Owner  Trust 
Certificates  are  retained  by  NCUA  Liquidating  Agent.  The  Owner 
Trust  Certificates  entitle  NCUA  Liquidating  Agent  to  a  final 
distribution of the NGN Trusts’ remaining assets after the Trusts have 
satisfied  and  discharged  all  outstanding  obligations,  including 
obligations to the holders of the Notes.24  

             2. NGN Indenture Agreements25 

        After  receiving  NCUA  Liquidating  Agent’s  interests  in  the 
Trust  Estate,  the  NGN  Trusts  entered  into  the  NGN  Indenture 
Agreements with The Bank of New York Mellon (“BNYM”) to fund 
the Notes. The Indenture Agreements appointed BNYM as Indenture 




        23 Id. at 7, § 2.14(c). 
        24 See id. at 24–25, § 8.01. 

           A  trust  indenture  transfers  legal  title  in  securities  to  a  trustee  for  the 
        25

benefit of individual bondholders and other creditors. The device is used to settle 
the security interests on a single entity when it would be “impractical to have the 
security run to the group of bondholders directly or to have a separate security 
instrument for each bondholder.” Myron Kove et al., The Law of Trusts and Trustees 
§ 250, Westlaw (updated June 2018). 




                                               12 
Trustee,26 and expressly stated that they were to be governed by New 
York law.27 NCUA Liquidating Agent is not a party to the Indenture 
Agreements.28  The  Indenture  Agreements,  however,  define 
“Guarantor” as “NCUA in its capacity as an Agency of the Executive 
Branch of the United States” (i.e., NCUA Guarantor).29 

        In  each  Indenture  Agreement,  the  NGN  Trusts  granted  to 
BNYM  as  Indenture  Trustee,  “for  the  benefit  of  the  Holders  of  the 
Notes  and  the  Guarantor,  all  of  the  [NGN  Trusts’]  right,  title  and 
interest  in  and  to”  various  assets,  including  the  RMBS  Trust 
certificates  in  the  Trust  Estate.30  That  grant  expressly  included  “all 
present and future claims, demands, causes and choses in action in 
respect of” the assets.31 

        BNYM, for its part, agreed to hold the assets “in trust for the 
exclusive use and benefit of all present and future Noteholders and 
the Guarantor.”32 BNYM also assumed a duty “to institute . . . any suit 

          SAC, Ex. B at 5, paras. 1, 6, Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l 
        26

Ass’n,  No.  1:14‐cv‐9928  (S.D.N.Y.  July  17,  2015),  ECF  No.  92‐2  (“Indenture 
Agreement”). 
        27 Id. at 89, § 10.10. 
        28 See id. at 5, para. 1. 
        29 Id. at 14, para. 4. 
        30 Id. at 5, para. 6. 
        31 Id. 
        32 Id. at 6, para. 3. 




                                          13 
or other proceeding . . . to protect the interests of the Noteholders and 
the Guarantor.”33  

       Under the Indenture Agreements, the Noteholders have a right 
to  institute  judicial  proceedings  with  respect  to  the  Indentures,  but 
only if each of certain conditions have been satisfied. These include: 
“the  Guarantor  has  consented,”  the  Noteholder  has  given  BNYM 
prior  written  notice  of  the  “Event  of  Default”  underlying  the 
anticipated  suit,  and  the  “Event  of  Default  .  .  .  occurred  and  [is] 
continuing.”34 The Indenture Agreements do not, on their face, grant 
the NGN Trusts or NCUA Liquidating Agent a right to compel any 
party to initiate judicial proceedings. 

       When  the  Notes  have  been  satisfied,  BNYM  as  Indenture 
Trustee  must  return  the  RMBS  Trust  certificates  and  any  other 
remaining assets to the NGN Trusts.35 The NGN Trusts, in turn, must 
reconvey those assets to NCUA Liquidating Agent as holder of the 
Owner Trust Certificates in the NGN Trusts.36  

            3. NGN Guaranty Agreements 

       Finally,  NCUA  Guarantor,  the  NGN  Trusts,  and  BNYM 
entered into NGN Guaranty Agreements. Under these Agreements, 

       33 Id. at 50, § 5.01(a)(i). 
       34 Id. at 46, § 4.06(i), (ii), (vii). 
       35 Id. at 38–39, § 3.01(a), (c). 
       36 Trust Agreement at 24–25, § 8.01(a), (c). 




                                                14 
NCUA  “absolutely . . .  guarantee[d]”  the  timely  payment  of  the 
principal and interest due on the Notes administered by the Indenture 
Trustee, BNYM.37 

       D. NCUA Guarantor Assigns Claims to NCUA Liquidating Agent 
            and Makes Demand on BNYM 

       In  January  2015,  NCUA  Guarantor  and  NCUA  Liquidating 
Agent  entered  into  an  agreement  in  which  NCUA  Guarantor 
consented  to  NCUA  Liquidating  Agent  pursuing  RMBS  Trust 
certificate‐related  claims  (“Claims”).38  NCUA  Guarantor  also 
assigned  to  NCUA  Liquidating  Agent  “any  rights,  under  law, 
contract, or equity, that it may now or in the future have in connection 
with the Claims and related litigation.”39 

       That  same  day,  NCUA  Guarantor  issued  a  direction  letter  to 
BNYM,  directing  the  Indenture  Trustee  to  “take  action  to  assert” 
claims  against  the  trustees  of  the  RMBS  Trusts.40  NCUA  Guarantor 
also notified BNYM in writing that NCUA Liquidating Agent would 




         SAC, Ex. D at 2, § 1(a), Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l 
       37

Ass’n, No. 1:14‐cv‐9928 (S.D.N.Y. July 17, 2015), ECF No. 92‐4. 
       38 SAC, Ex. H at 1, id., ECF No. 92‐8. 
       39 Id. 
       40 SAC, Ex. F at 2, Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l Ass’n, No. 
1:14‐cv‐9928 (S.D.N.Y. July 17, 2015), ECF No. 92‐6; see also id. at 1–2. 




                                         15 
assert  and  prosecute  those  claims  on  behalf  of  the  NGN  Trusts  if 
BNYM would not do so itself.41  

        In  February  2015,  BNYM  responded  to  the  direction  letter, 
stating that it did “not intend to pursue the claims,” but that NCUA 
Guarantor  had  a  right  to  pursue  the  claims  itself.42  BNYM  later 
submitted a declaration stating that it “takes a neutral position with 
respect to any challenge to NCUA’s standing” to assert the claims.43 

        E. Procedural History 

        In  December  2014,  NCUA  Liquidating  Agent  initiated  this 
action against Defendants. A First Amended Complaint was filed in 
February 2015. 

        NCUA  Liquidating  Agent’s  claims  stem  from  Defendants’ 
service  as  trustees  for  the  ninety‐eight  RMBS  Trusts  in  which  the 
CCUs  held  certificates.44  NCUA  Liquidating  Agent  alleged  that,  as 


        41 Id. at 2. 

          SAC, Ex. G, Nat’l Credit Union  Admin. Bd. v. U.S. Bank  Nat’l Ass’n, No. 
        42

1:14‐cv‐9928 (S.D.N.Y. July 17, 2015), ECF No. 92‐7. 
        43  SAC, Ex. I at 1, para. 5, Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l 
Ass’n,  No.  1:14‐cv‐9928  (S.D.N.Y.  July  17,  2015),  ECF  No.  92‐9.  Although  the 
declaration  does  not  expressly  distinguish  between  NCUA’s  two  capacities  or 
entities,  it  does  define  “NCUA”  as  “the  National  Credit  Union  Administration 
Board.” Id. at 1, para. 3. 

           According  to  the  Second  Amended  Complaint,  U.S.  Bank  currently 
        44

serves as trustee for all ninety‐eight trusts. Second Amended Complaint at 1 n.1. 
U.S.  Bank  was  originally  the  trustee  for  forty‐seven  of  the  trusts;  it  became  a 




                                            16 
trustees,  Defendants  had  contractual,  common  law,  and  statutory 
duties to address and correct problems with the underlying mortgage 
loans,  and  to  protect  the  RMBS  Trusts’  and  certificateholders’ 
interests.  According  to  NCUA  Liquidating  Agent,  Defendants 
breached  their  duties  by,  among  other  things,  failing  to  take  full 
possession  of  the  original  notes  and  mortgages,  failing  to  review 
mortgage loan files for irregularities, and failing to take steps to hold 
parties  accountable  for  the  repurchase  or  substitution  of  defective 
mortgage  loans.  At  oral  argument,  counsel  for  NCUA  Liquidating 
Agent stated that it believes Defendants’ failures caused “hundreds 
of  millions  of  dollars”  in  losses  to  the  RMBS  Trusts  and 
certificateholders. 

            1. The District Court dismisses First Amended Complaint 

        On May 18, 2015, the District Court dismissed in part NCUA 
Liquidating Agent’s First Amended Complaint for lack of standing. 
In  its  Opinion  and  Order,  the  District  Court  found  that  NCUA 
Liquidating Agent had failed to plead adequate facts establishing that 
it  had  either  direct  or  derivative  standing  to  assert  claims  that 
Defendants violated their obligations as trustees of the RMBS Trusts. 
The  District  Court  also  identified  what  it  believed  to  be  the  “core 
standing issue”: “whether and to what extent NCUA’s broad powers 



successor trustee for the other fifty‐one trusts through acquisition of other trustees 
and  appointment.  Id.  Bank  of  America  served  as  trustee  for  some  of  the  trusts 
between approximately October 2007 and December 2010. Id. 




                                           17 
as conservator or liquidating agent of the CCUs survived after NCUA 
placed the CCUs’ assets . . . into new, independent trusts.”45 

      The District Court cautioned NCUA Liquidating Agent that it 
would have only “a single opportunity to replead,”46 and instructed 
that  the  Indenture  Agreements  “should  be  included  as  part  of  any 
proposed amendment.”47 

           2. The  District  Court  dismisses  Second  Amended 
                Complaint 

      NCUA  Liquidating  Agent  used  its  Second  Amended 
Complaint  to  allege  derivative  claims  based  on  137  certificates  in 
eighty‐nine RMBS Trusts and direct claims based on nine certificates 
in nine RMBS Trusts. NCUA Liquidating Agent based its derivative 
standing  on  the  assignment  of  rights  from  NCUA  Guarantor  to 
NCUA Liquidating Agent, the direction letter NCUA Guarantor sent 
to  BNYM,  BNYM’s  refusal  to  bring  the  claims  itself,  and  BNYM’s 
decision not to object to a suit brought on its behalf. 

       The  District  Court  again  dismissed  the  derivative  claims  for 
two principal reasons. First, NCUA Liquidating Agent did not stand 
“in direct line to assert a derivative claim” because the NGN Trusts 



      45 May 2015 Order at 8 (emphasis in original). 
      46 Id. at 3. 
      47 Id. at 7 n.2. 




                                      18 
had themselves conveyed the claims to BNYM.48 NCUA Liquidating 
Agent,  in  other  words,  was  “twice  removed”  from  the  claims.49 
Second,  the  Indenture  Agreements’  Granting  Clause  “effected  a 
complete  transfer  of  all  rights  including  explicitly  the  right  to  sue,” 
which  precluded  the  NGN  Trusts,  as  transferor,  from  bringing  any 
derivative claims.50 Because NCUA Liquidating Agent was one step 
further  removed  from  the  claims  than  the  NGN  Trusts,  NCUA 
Liquidating Agent likewise could not bring any derivative claims.  

             3. The District Court denies NCUA’s motion to supplement 
                 the Second Amended Complaint 

        Following the District Court’s dismissal in part of the Second 
Amended  Complaint  for  lack  of  derivative  standing,  NCUA 
Liquidating  Agent  attempted  yet  again  to  remedy  its  standing 
defects,  this  time  “through  a  two‐prong  maneuver.”51  First,  NCUA 
Liquidating  Agent  moved  to  supplement  its  Second  Amended 
Complaint under Federal Rule of Civil Procedure 15(d) to add new 
allegations regarding the December 2015 “winding up” of one NGN 
Trust  and  the  April 2016  appointment  of  Graeme  W.  Bush  as  a 

          Opinion & Order at 20, Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l 
        48

Ass’n,  No.  1:14‐cv‐9928  (S.D.N.Y.  Feb.  25,  2016),  ECF  No.  120  (“February  2016 
Order”) (emphasis in original). 
        49 Id. at 20. 
        50 Id. at 22 (emphasis in original). 

         Memorandum Decision & Order at 2, Nat’l Credit Union Admin. Bd. v. U.S. 
        51

Bank Nat’l Ass’n, No. 1:14‐cv‐9928 (May 11, 2016), ECF No. 141 (“May 2016 Order”). 




                                           19 
“Separate  Trustee.”  Second,  NCUA  Liquidating  Agent  sought  to 
substitute Bush as the real party in interest under Federal Rule of Civil 
Procedure 17(a)(3). 

      In  May  2016,  the  District  Court  denied  NCUA  Liquidating 
Agent’s motion, “principally on the basis that any amendment of the 
pleadings is untimely.”52 The District Court stated that it had already 
“entertained  several  complaints,”  having  “made  it  perfectly  clear  a 
year  ago  that  [NCUA  Liquidating  Agent’s]  assertions  of  derivative 
standing  were  legally  infirm  and  [having]  allowed  one  final 
amendment  to  address  the  deficiencies.”53  The  District  Court  also 
faulted NCUA Liquidating Agent for not invoking Rule 17 before it 
dismissed the derivative claims, and for “[sitting] silently” instead of 
notifying it of the unwinding of one NGN Trust.54 Finally, the District 
Court  found  that  an  amendment  to  the  pleadings  would  be  futile 
because NCUA Liquidating Agent lacked Article III standing at the 
time it first brought the action.55 

      NCUA Liquidating Agent thereafter voluntarily dismissed the 
remaining direct claims with prejudice. This appeal followed. 

 



      52 Id. 
      53 Id. at 2–3.  
      54 See id. at 3–5. 
      55 See id. at 5–6. 




                                       20 
                              II.     DISCUSSION 

       We  consider,  first,  whether  NCUA  Liquidating  Agent  has 
derivative standing to bring claims on behalf of the NGN Trusts or 
BNYM as Indenture Trustee. We conclude that it does not. Second, 
we address whether the District Court abused its discretion when it 
denied NCUA Liquidating Agent’s motion to supplement the Second 
Amended Complaint. We hold that the District Court did not abuse 
its  discretion.  Accordingly,  we  affirm  the  judgment  of  the  District 
Court. 

       A. Whether NCUA Liquidating Agent Has Derivative Standing  

       NCUA  Liquidating  Agent  seeks  to  recover  losses  that 
Defendants  allegedly  caused  when  they  breached  their  duties  as 
trustees of the RMBS Trusts. NCUA Liquidating Agent brought these 
claims  derivatively  on  behalf  of  the  nominal  defendants,  the  NGN 
Trusts. On appeal, NCUA Liquidating Agent argues that the District 
Court  erred  when  it  dismissed  the  derivative  claims  for  lack  of 
standing. We disagree. Under the clear and unambiguous language 
of the Trust and Indenture Agreements,56 NCUA Liquidating Agent 


       56  The  Trust  and  Indenture  Agreements  are  governed  by  Delaware  and 
New  York  law,  respectively.  Under  the  law  of  both  jurisdictions,  “[w]hen  the 
contract is clear and unambiguous, we [must] give effect to the plain‐meaning of 
the contract’s terms and provisions.” Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 
1159–60 (Del. 2010); see also Vintage, LLC v. Laws Constr. Corp., 13 N.Y.3d 847, 849 
(2009) (“Where an agreement is unambiguous on its face, it must be enforced in 
accordance with the plain meaning of its terms.”). 




                                          21 
lacks derivative standing to sue on behalf of either the NGN Trusts or 
BNYM.  

             1. Standard of review 

        We review de novo the District Court’s dismissal of a complaint 
under Federal Rule of Civil Procedure 12(b)(6).57 We “accept[ ] as true 
the factual allegations of the complaint and draw[ ] inferences based 
upon these allegations in the light most favorable to the plaintiffs.”58 
To  survive  a  motion  to  dismiss,  the  complaint  must  “contain[ ] 




          The District Court appeared, at certain points, to view its dismissal of the 
        57

derivative  claims  as  grounded  in  a  lack  of  subject‐matter  jurisdiction  under 
Federal  Rule  of  Civil  Procedure  12(b)(1).  See  February 2016  Order  at 14–15; 
May 2016 Order at 5–6. But unlike Article III standing, derivative standing does 
not  necessarily  present  a  jurisdictional  issue.  See  In  re  Facebook,  Inc.  Initial  Pub. 
Offering Derivative Litig., 797 F.3d 148, 156–58 (2d Cir. 2015); cf. Strougo v. Bassini, 
282  F.3d  162,  167–68  (2d  Cir.  2002)  (treating  “issue  of  ‘shareholder  standing’—
whether  the  plaintiff  may  bring  direct  claims  against  the  defendants”  as  a 
Rule 12(b)(6) question). We adhere to that view here, treating the District Court’s 
dismissal for lack of derivative standing as premised on Rule 12(b)(6). Cf. Byrd v. 
United States, 138 S. Ct. 1518, 1530 (2018) (stating that Fourth Amendment standing 
“should not be confused with Article III standing, which is jurisdictional and must 
be  assessed  before  reaching  the  merits”);  Lexmark  Int’l,  Inc.  v.  Static  Control 
Components,  Inc.,  134  S. Ct.  1377,  1386  (2014)  (emphasizing  that  “‘prudential’ 
branch of standing . . . [is] not derived from Article III”). 

          Kaliski v. Bacot (In re Bank of N.Y. Derivative Litig.), 320 F.3d 291, 297 (2d 
        58

Cir. 2003) (internal quotation marks and alterations omitted). 




                                               22 
sufficient factual matter, accepted as true, to state a claim to relief that 
is plausible on its face.”59  

            2. Whether  NCUA  Liquidating  Agent  has  derivative 
               standing to sue on behalf of the NGN Trusts 

       NCUA  Liquidating  Agent  lacks  derivative  standing  to  bring 
claims  on  behalf  of  the  NGN  Trusts  for  the  simple  reason  that  the 
NGN Trusts themselves do not have claims to bring. To the contrary, 
the  NGN  Trusts  conveyed  the  RMBS  Trust  certificates—and  any 
claims based on those certificates—in their entirety to the Indenture 
Trustee, BNYM. We reach this conclusion by following the transfer of 
the  RMBS  Trust  certificates  from  the  CCUs  to  NCUA  Liquidating 
Agent, to the NGN Trusts, and finally to BNYM.  

       We  begin  with  NCUA  Liquidating  Agent’s  succession  to  the 
CCUs’  claims.  When  NCUA  Liquidating  Agent  liquidated  the  five 
CCUs, it “succeed[ed] to . . . all rights, titles, powers, and privileges”60 
that  the  CCUs  had  as  certificateholders  in  the  RMBS  Trusts.  Those 
rights included any claims that the CCUs might have had against the 
trustees of the RMBS Trusts, who are the Defendants here.  

       But NCUA Liquidating Agent did not retain the RMBS Trust 
certificates, in which the claims inhered. Instead, it entered into the 


         Irrera v. Humphreys, 859 F.3d 196, 198 (2d Cir. 2017) (internal quotation 
       59

marks and alterations omitted). 
       60 12 U.S.C. § 1787(b)(2)(A)(i). 




                                           23 
Trust Agreements, in which it agreed to “contribute, transfer, convey 
and assign to, and deposit with, the [NGN] Trust[s], without recourse, 
all of [NCUA Liquidating Agent’s] right, title and interest in and to” 
the  Trust  Estate,  including  the  RMBS  Trust  certificates.61  And  the 
Trust Agreements expressly stated that that conveyance was “absolute 
.  .  .  other  than  for  federal,  state  and  local  income  and  franchise  tax 
purposes.”62  

       The  NGN  Trusts  then  conveyed  their  interests  in  the  RMBS 
Trust certificates to BNYM in the Indenture Agreements. That too was 
a complete transfer: the NGN Trusts granted to BNYM “all of [their] 
right,  title  and  interest  in  and  to”  the  Trust  Estate,  including  “all 
present  and  future  claims,  demands,  causes  and  choses  in  action  in 
respect of” assets in the Trust Estate.63 

       BNYM did not further convey the Trust Estate, which includes 
the  RMBS  Trust  certificates.  BNYM  therefore  currently  holds  the 
RMBS  Trust  certificates  and  any  claims  based  on  those  certificates. 
And BNYM will continue to hold the claims until the Indenture Notes 
are satisfied and the NGN Trusts dissolve.64 Because BNYM—not the 


       61 Trust Agreement at 8, § 3.01 (emphasis added).  
       62 Id. at 6, § 2.14(b) (emphasis added). 
       63 Indenture Agreement at 5, para. 6 (emphasis added). 
       64 At least one NGN Trust has been dissolved during the litigation, and the 
claims held by that trust have been reconveyed to the NCUA Board. [Blue Br. at 
3] The implications of the dissolution of that NGN Trust are discussed below. 




                                         24 
NGN  Trusts—currently  possesses  the  claims,  NCUA  Liquidating 
Agent  cannot  bring  the  claims  derivatively  on  behalf  of  the  NGN 
Trusts. 

       NCUA  Liquidating  Agent’s  invocations  of  the  Delaware 
Statutory Trust Act (“DSTA”) do not disturb this conclusion. It argues 
that  the  DSTA  authorizes  trust  beneficiaries  to  bring  derivative 
actions  on  behalf  of  the  trust,65  that  it  satisfied  Delaware’s  demand 
requirements,66  and  that  the  DSTA  retains  the  historical  distinction 
between legal and equitable title in trust property,67 all with the result 
that NCUA Liquidating Agent, as beneficiary of the NGN Trusts, is 
entitled to sue to enforce the trusts. These assertions of Delaware law 
may all be correct, but they are beside the point. Because the NGN 
Trusts  themselves  do  not  hold  the  claims,  whether  Delaware  law 
permits NCUA Liquidating Agent to bring derivative claims on their 
behalf is irrelevant. 

            3. Whether NCUA Liquidating Agent has standing to bring 
                claims on behalf of BNYM  

       If NCUA Liquidating Agent, then, cannot bring the claims on 
behalf  of  the  NGN  Trusts,  can  it  bring  the  claims  on  behalf  of  the 




       65 See Appellants’ Opening Br. 23–24. 
       66 See id. at 24–26. 
       67 See id. at 29–32. 




                                       25 
Indenture  Trustee,  BNYM?  The  Indenture  Agreements  are 
unambiguous; it cannot.  

        As Indenture Trustee, BNYM holds the Trust Estate, including 
the claims, “in trust for the exclusive use and benefit of all present and 
future Noteholders and the Guarantor.”68 Reflecting that beneficiary 
status,  the  Indenture  Agreements  authorize  BNYM  “to  institute, 
appear in or defend any suit or other proceeding . . . to protect the 
interests of the Noteholders and the Guarantor.”69 And in the event that 
BNYM  fails  to  adequately  protect  the  Noteholders’  interests,  the 
Agreements provide the Noteholders with a limited right to institute 
judicial proceedings themselves.70  

        But  the  Indenture  Agreements  do  not  authorize  the  NGN 
Trusts or NCUA Liquidating Agent to institute judicial proceedings. 
The NGN Trusts and NCUA Liquidating Agent are not beneficiaries 
under the Indenture Agreements. Only the Noteholders and NCUA 
Guarantor  are  beneficiaries,  and  thus  only  they  might—if  they 
complied  with  the  requirements  in  the  Indenture  Agreements—
exercise any control over judicial proceedings.  



        68  Indenture Agreement at 6, para. 3 (emphasis added); see also id. at 5, para. 
6 (granting the NGN Trusts’ “right, title and interest in and to” the Trust Estate 
“to  the  Indenture  Trustee,  for  the  benefit  of  the  Holders  of  the  Notes  and  the 
Guarantor”). 
        69 Id. at 50, § 5.01(a)(i). 
        70 See id. at 46–47, § 4.06; id. at 48, § 4.11. 




                                              26 
        Nor would it be appropriate for us to read into the Indenture 
Agreements a right of the NGN Trusts or NCUA Liquidating Agent 
to  institute  judicial  proceedings.  Applying  “the  standard  canon  of 
contract  construction  expressio  unius  est  exclusio  alterius,”71  we 
presume that the express grant of the right to institute proceedings to 
the Noteholders entails the denial of such a right to others, including 
the NGN Trusts and NCUA Liquidating Agent.72 Adopting any other 
reading would contravene the intent of the parties. That intent plainly 
was  to  identify  and  circumscribe  the  circumstances  under  which  a 
beneficiary could compel BNYM to institute judicial proceedings. 

        The  question  then  becomes  whether  NCUA  Guarantor,  as  a 
beneficiary under the Indenture Agreements, can compel BNYM to 
institute  proceedings.  Notably,  NCUA  Liquidating  Agent  does  not 
argue that the Indenture Agreements authorize NCUA Guarantor to 
institute  proceedings.  This  is  for  good  reason.  NCUA  Liquidating 
Agent  does  not  identify,  and  we  do  not  find,  any  provision  of  the 
Indenture  Agreements  authorizing  the  Guarantor  to  initiate—or 




        71 Croteau v.  A.C. & S.  (In re  N.Y. City Asbestos  Litig.), 41 A.D.3d 299, 302 
(N.Y.  1st  Dep’t  2007);  see  also  Two  Guys  from  Harrison‐N.Y.,  Inc.  v.  S.F.R.  Realty 
Assocs., 63 N.Y.2d 396, 404 (1984). 
        72 See Novak & Co. v. Travelers Indem. Co., 56 A.D.2d 418, 428 (N.Y. 2d Dep’t 
1977) (“Plaintiff is not among the classes listed as having a direct right of action 
against  the  surety  under  the  payment  bond.  Hence  its  claim  to  have  a  right  of 
action, if one exists . . . , can flow only from the performance bond and can find no 
basis in the language of the payment bond.”). 




                                              27 
compel  BNYM  to  initiate—judicial  proceedings  under  the  facts 
alleged in the Second Amended Complaint. 

       NCUA Liquidating Agent makes  several  attempts  to  create a 
beneficial  interest  for  itself  under  the  Indenture  Agreements,  but 
these all miss the mark. First, NCUA Liquidating Agent makes much 
of a clause in the “Tax Administration” section providing “that, for 
federal,  state  and  local  income  and  franchise  tax  purposes  .  .  .  the 
Certificates  [held  by  NCUA]  be  treated  as  beneficial  ownership 
interests  in  the  Trust  Estate.”73  But  as  the  qualification  “for  federal, 
state and local income and franchise tax purposes” makes clear, this 
provision concerns only the desired allocation of tax liability on the 
Trust Estate. It does not, by its plain terms, create a beneficial interest 
for any other purposes. 

       NCUA  also  invokes  the  Delaware  Statutory  Trust  Act’s 
codification of “the longstanding historical distinction between legal 
title and equitable title, recognizing that a trustee does not act on its 
own  behalf  but  rather  on  behalf  of  trust  beneficiaries.”74  Delaware 
law, however, does not govern the Indenture Agreements; New York 
law does. And New York law requires that we give effect to the plain 
meaning  of  the  Indenture  Agreements’  unambiguous  terms.75  We 


       73 Indenture Agreement at 71, § 6.07(b). 
       74 Appellants’ Opening Br. 27. 
       75 See Vintage, LLC v. Laws Constr. Corp., 13 N.Y.3d 847, 849 (2009) (“Where 
an agreement is unambiguous on its face, it must be enforced in accordance with 
the plain meaning of its terms.”). 




                                         28 
must  therefore  enforce  the  provisions  of  the  Indenture  Agreements 
requiring  that  the  Indenture  Trustee  hold  the  Trust  Estate  for  the 
exclusive  benefit  of  the  Noteholders  and  Guarantor,  not  the  NGN 
Trusts or NCUA Liquidating Agent. 

        NCUA alternatively argues that we should read the Indenture 
and  Trust  Agreements  as  a  single  contract  because  they  were 
executed at the same time and are related to the same subject‐matter.76 
Application of this canon of contract construction does not change our 
conclusion.  The  unambiguous  terms  in  the  individual  Agreements 
remain unambiguous when they are read together.  

        Finally,  NCUA  contends  that  Defendants  themselves  lack 
standing  to  challenge  actions  BNYM  took  as  Indenture  Trustee 
because  “a  trustee’s  actions  may  not  be  challenged  by  non‐
beneficiaries.”77 But Defendants are not challenging actions taken by 
BNYM as trustee. They are simply relying on the Trust and Indenture 
Agreements  to  demonstrate  that  NCUA  Liquidating  Agent  and  the 
NGN Trusts assigned their claims to BNYM. 

        In  short,  the  District  Court  correctly  held  that  NCUA 
Liquidating Agent lacks derivative standing to bring claims based on 
the RMBS Trust certificates on behalf of the NGN Trusts or BNYM. 


          For this canon of construction see Nau v. Vulcan Rail & Construction Co., 
        76

286 N.Y. 188, 197 (1941) (citing, inter alia, Restatement of Contracts § 235(c) (Am. Law 
Inst. 1932)). 
        77 Appellants’ Opening Br. 39. 




                                          29 
       B. Denial of Motion for Leave to Supplement the Second Amended 
            Complaint 

       Following the District Court’s dismissal in part of the Second 
Amended Complaint for lack of derivative standing, NCUA78 moved 
for leave to (1) supplement its complaint to add new allegations under 
Federal  Rule  of  Civil  Procedure  15(d),  and  (2) substitute  a  newly 
appointed  Separate  Trustee,  Graeme  W.  Bush,  as  plaintiff  under 
Federal Rule of Civil Procedure 17(a)(3). The District Court denied the 
motion “principally on the basis that any amendment of the pleadings 
is  untimely  under  Rule  15.”79  On  appeal,  NCUA  argues  that  this 
denial constituted reversible error. We disagree. 

            1. Standard of review 

       We review the District Court’s denial of a motion under Rules 
15  and  17(a)(3)  for  “abuse  of  discretion.”80  Under  this  deferential 
standard, we will reverse a district court only “if it based its ruling on 
an erroneous view of the law or on a clearly erroneous assessment of 




       78 Because the distinction between NCUA’s various capacities is not central 
to issues discussed in this section, we hereafter refer simply to “NCUA.” 
       79 May 2016 Order at 2. 
       80 See McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) 
(Rule 15); Commonwealth of Pa. Pub. Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co., 
814 F.3d 641, 643 (2d Cir. 2016) (Rule 17(a)). 




                                       30 
the evidence, or rendered a decision that cannot be located within the 
range of permissible decisions.”81 

       Rule 15(d) provides in part: “On motion and reasonable notice, 
the court may, on just terms, permit a party to serve a supplemental 
pleading  setting  out  any  transaction,  occurrence,  or  event  that 
happened  after  the  date  of  the  pleading  to  be  supplemented.”82 
Although language of Rule 15(d) is plainly permissive, we have held 
that  “[a]bsent  undue  delay,  bad  faith,  dilatory  tactics,  undue 
prejudice  to  the  party  to  be  served  with  the  proposed  pleading,  or 
futility, [a Rule 15(d)] motion should be freely granted.”83 

       Rule 17(a)(3) provides that a “court may not dismiss an action 
for failure to prosecute in the name of the real party in interest until, 
after  an  objection,  a  reasonable  time  has  been  allowed  for  the  real 
party  in  interest  to ratify,  join,  or  be  substituted  into  the action.”  A 
district  court  may  deny  a  Rule  17(a)  motion  as  untimely  if  it  is  not 
filed “within a ‘reasonable time’ after a standing objection is raised.”84 




       81  In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (internal quotation marks and 
citations omitted). 
       82 Fed. R. Civ. P. 15(d) (emphasis added). 
       83 Quaratino v. Tiffany & Co., 71 F.3d 58, 66 (2d Cir. 1995). 
       84 Commonwealth of Pa. Pub. Sch. Emps.ʹ Ret. Sys., 814 F.3d at 643. 




                                          31 
             2. Whether the District Court abused its discretion 

        Whether  a  district  court  “abused  its  discretion”  is  a  case‐
specific and often fact‐intensive inquiry.85 We must therefore examine 
the  District  Court’s  denial  of  leave  to  supplement  NCUA’s  Second 
Amended  Complaint  in  light  of  the  facts  of  the  case,  including  the 
events preceding the denial decision. Upon such review, we conclude 
that the District Court acted within its discretion.86 

        In May 2015, the District Court dismissed the derivative claims 
in NCUA’s First Amended Complaint. In its well‐reasoned Opinion 
and  Order,  the  District  Court  aptly  identified  the  “core  standing 
issue”:  “whether  and  to  what  extent  NCUA’s  broad  powers  as 
conservator  or  liquidating  agent  of  the  CCUs  survived  after  NCUA 
placed the CCUs’ assets . . . into new, independent trusts.”87 Finding 
that NCUA had failed to plead facts establishing that “it specifically 
retained . . . the right to assert claims on behalf of [the NGN Trusts],” 
the District Court advised it that “[i]f such facts exist, they should be 



        85 Cf. Jones v. Murphy, 694 F.3d 225, 241 (2d Cir. 2012).  

          We note that our conclusion in this respect does not mean that a district 
        86

court’s grant of leave to supplement in a similar situation would be an abuse of 
discretion. See generally BlackRock Allocation Target Shares: Series S Portfolio v. Wells 
Fargo Bank, Nat’l Ass’n, Nos. 14 Civ. 9371 (KPF) (SN), 14 Civ. 9764 (KPF) (SN), 14 
Civ. 10067 (KPF) (SN), 14 Civ. 10102 (KPF) (SN), 15 Civ. 10033 (KPF) (SN), 2017 
WL 3610511, at *13–21 (S.D.N.Y. Aug. 21, 2017). Because this is a discretionary call, 
the two are not mutually exclusive. 
        87 May 2015 Order at 8 (emphasis in original). 




                                           32 
pled.”88 “In the absence of such facts,” the District Court continued, 
“the  Court  is  left  with  the  fact  that  the  NGN  Trusts  are  Delaware 
statutory  trusts,  which  are  separate  legal  entities  with  their  own 
indenture trustee.”89  

        Having  thus  identified  the  relevant  standing  inquiry,  the 
District  Court  advised  NCUA  that  it  would  have  only  “a  single 
opportunity  to  replead.”90  The  District  Court  also  observed  that 
NCUA  had  “not  provided  the  Court  with  copies  of  the  NGN/BNY 
Indentures,”91 and instructed that the Indenture Agreements must be 
included “as part of any proposed amendment.”92 

        At this point, NCUA was fully apprised of the stakes involved 
in filing a second amended complaint. It had received “a definitive 
ruling” on the deficiencies of its initial theory of derivative standing,93 
and guidance on how to remedy them. It was told this would be the 
last chance to amend. And it knew the District Court would consider 
the contents of the Indenture Agreements. 



        88 Id. 
        89 Id. 
        90 Id. at 3. 
        91 Id. at 7 n.2. 
        92 Id. 
        93 See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 
(2d Cir. 2015). 




                                            33 
        Represented, as it was, by able counsel, NCUA also knew, or 
should  have  known,  one  other  fact:  contrary  to  what  the  District 
Court  had  reasonably  assumed,94  the  NGN  Trusts  no  longer 
possessed  the  claims.  Rather,  the  NGN  Trusts  had  transferred  the 
claims to BNYM in the Indenture Agreements. To establish derivative 
standing,  NCUA  would  therefore  have  to  show  not  only  that  it 
specifically retained the right to assert the claims that it transferred to 
the NGN Trusts, but also that it specifically retained the right to assert 
the claims that the NGN Trusts subsequently transferred to BNYM. In 
other words, the disclosure of the Indenture Agreements would make 
it even more difficult for NCUA to establish derivative standing.  

        NCUA  nevertheless  decided  to  use  its  final  amendment  to 
double  down  on  its  already‐dismissed  theory  of  standing.  It  must 
now live with the consequences of that decision. When a plaintiff was 
aware “of the deficiencies in his complaint when he first amended,” 
he “clearly has no right to a second amendment [even if] the proposed 
second  amended  complaint  in  fact  cures  the  defects  of  the  first.”95 




          See May 2015 Order at 11 (“[I]t appears that the buck stops with the NGN 
        94

Trusts.”); see also id. at 7–13. 
        95 Denny v. Barber, 576 F.2d 465, 471 (2d Cir. 1978) (Friendly, J.); cf. Loos v. 
Immersion Corp., 762 F.3d 880, 890–91 (9th Cir. 2014) (“Because Plaintiff essentially 
re‐pled  the  same  facts and  legal  theories  in  his  amended  complaint,  the  district 
court did not abuse its discretion in dismissing Plaintiff’s claims with prejudice.” 
(internal quotation marks omitted)). 




                                            34 
Simply put, “a busy district court need not allow itself to be imposed 
upon by the presentation of theories seriatim.”96 

        We are not persuaded by NCUA’s arguments to the contrary. 
First,  NCUA  identifies  a  possible  legal  error  in  one  of  the  District 
Court’s  proffered  rationales  for  denying  the  motion.  Specifically, 
NCUA contends that the District Court erroneously conflated Article 
III standing with derivative standing.97 That conflation, it argues, led 
the District Court to incorrectly conclude that it lacked subject matter 
jurisdiction and colored its entire analysis of the merits of the motion. 

        Although  we  agree  that  the  District  Court  committed  the 
asserted  legal  error,  NCUA  overstates  its  effect  on  the  decision  to 
deny NCUA’s request to again amend the complaint. When a district 
court  offers  several  alternative  and  independent  rationales  for 
denying  a  motion  for  leave  to  supplement,  it  does  not  abuse  its 
discretion just because one of its independent reasons for denying the 
motion  is  flawed.98  Here,  the  alternative  rationales  independently 
support  the  District  Court’s  decision  denying  leave  to  supplement, 
and we see no indication that the court’s error in regard to Article III 
standing  infected  other  aspects  of  its  analysis.  Accordingly,  we 

        96 State Trading Corp. of India v. Assuranceforeningen Skuld, 921 F.2d 409, 418 
(2d Cir. 1990) (internal quotation marks and alteration omitted). 

          See In re Facebook, Inc., Initial Pub. Offering Derivative Litig., 797 F.3d 148, 
        97

156–57 (2d Cir. 2015) (distinguishing Article III and derivative standing). 

          The  District  Court  emphasized  that  this  final  rationale,  with  which 
        98

NCUA takes issue, was an alternative rationale by beginning the paragraph, “In 
addition, another problem . . . .” May 2016 Order at 5. 




                                           35 
conclude  that  the  District  Court’s  articulation  of  an  alternative, 
independent,  and  purportedly  erroneous  rationale  for  denying  the 
motion to supplement did not constitute an abuse of discretion in its 
decision  to  deny  NCUA’s  request  to  file  yet  another  amended 
complaint. 

       NCUA next argues that the District Court abused its discretion 
because  it  did  not  provide  a  definitive  ruling  on  the  derivative 
standing  theory  before  warning  NCUA  that  it  had  only  one  final 
opportunity  to  replead.  This  misrepresents  the  District  Court’s 
Opinion and Order dismissing in part the First Amended Complaint. 
In that Opinion and Order, the District Court, with the benefit of full 
briefing  from  both  sides,  identified  the  precise  defects  in  NCUA’s 
pleadings and “made it perfectly clear . . . that [NCUA’s] assertions of 
derivative  standing  were  legally  infirm.”99  This  stands  in  stark 
contrast to our decision in Loreley, on which NCUA relies so heavily, 
where a district court merely identified pleading defects in remarks 
made in a conference held before defendants had even filed a motion 
to dismiss.100 

       Nor  did  NCUA  face  a  true  “Hobson’s  choice”  between 
abandoning  the  derivative  standing  theory  and  requesting  BNYM 
appoint a separate trustee. NCUA could have proceeded under both 
theories  by  simply  alleging  that  the  separate  trustee  was  willing  to 


       99 Id. at 3. 

          See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 
       100

190 (2d Cir. 2015). 




                                         36 
acquiesce in NCUA’s suit. If the District Court had concluded that the 
separate  trustee  had  direct  standing  and  NCUA  had  derivative 
standing, NCUA could have done then what it says it would do on 
remand  here:  “request  that  BNYM  undo  the  Separate  Trustee 
Agreement  so  NCUA  may  proceed  derivatively.”101  At  worst,  the 
District Court might have found that the appointment of the separate 
trustee  defeated  NCUA’s  derivative  standing,  and  required  the 
separate  trustee  to  litigate  the  claims.  In  that  hypothetical  scenario, 
NCUA would have achieved what it sought to do by supplementing 
its Second Amended Complaint.  

       NCUA’s reliance on Rule 17 fares no better. NCUA waited over 
a  year  after  Defendants  challenged  its  standing  to  appoint  the 
Separate Trustee. This was not a “reasonable time after [the] standing 
objection [was] raised.”102 

       Finally,  NCUA  claims  that  the  District  Court’s  October  2015 
order advising that it would accept “no more paper on this motion [to 
dismiss] from either party”103 precluded it from alerting the court to 
new  factual  developments.  This  excuse  rings  hollow.  The  order—
handwritten on Defendants’ motion for leave to file a sur‐rebuttal to 
NCUA’s  sur‐reply—referred  by  its  plain  terms  only  to  further 


          Appellants’ Opening Br. 49 n.17. 
       101



          Commonwealth of Pa. Pub. Sch. Emps.ʹ Ret. Sys. v. Morgan Stanley & Co., 
       102

814 F.3d 641, 643 (2d Cir. 2016) (internal quotation marks omitted). 
       103 Order, Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l Ass’n, No. 1:14‐cv‐
9928‐ (S.D.N.Y. Oct. 28, 2015), ECF No. 116. 




                                         37 
briefing on that motion. Indeed, that is how NCUA interpreted the 
order  at  the  time:  on  February  10,  2016,  after  the  “no  more  paper” 
order was issued, NCUA filed a supplemental authority letter. 

       In sum, we conclude that the District Court did not abuse its 
discretion when it denied NCUA’s motion for leave to supplement its 
Second Amended Complaint.  

                           III. CONCLUSION 

       To summarize, we hold as follows: 

       (1) NCUA Liquidating Agent lacks derivative standing to bring 
          the claims in the Second Amended Complaint on behalf of 
          the NGN Trusts or BNYM as Indenture Trustee; and 

       (2) The  District  Court  did  not  abuse  its  discretion  when  it 
          denied NCUA’s motion for leave to supplement its Second 
          Amended Complaint. 

       For  the  foregoing  reasons,  we  AFFIRM  the  District  Court’s 
judgment. 




                                     38